1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHARIFFE VAUGHN,                         Case No.: 18cv2098-JAH-MDD
12                               Plaintiff,
                                              ORDER DENYING EX PARTE
13   v.                                       APPLICATION TO MODIFY
                                              SCHEDULING ORDER
14   A. PARKER, Correctional Officer,
15                            Defendant.      [ECF No. 58]
16
17        On September 26, 2019, Defendant A. Parker moved for a sixty-day
18   continuance of the September 30, 2019 expert discovery cut-off date for the
19   limited purpose of deposing each party’s experts in this matter. (ECF No.
20   58). Plaintiff does not oppose the motion. (See Docket).
21        A scheduling order “may be modified only for good cause and with the
22   judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard
23   “primarily considers the diligence of the party seeking amendment.” Johnson
24   v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
25        Defendant contends good cause exists to extend the deadline because
26   the parties could “evaluate the need and/or scope of costly expert depositions,
27   and/or pursue settlement discussions” after the Court rules on the pending

                                              1
                                                                     18cv2098-JAH-MDD
1    motion for summary judgment. (ECF No. 58 at 2). Defendant contends he
2    has been diligent because the instant motion was filed “before the September
3    30, 2019 expert cut-off.” (Id. at 2). Defendant concedes, however, that to
4    date, no deposition notices have been served. (Id.).
5         The Court finds that Defendant has not demonstrated good cause or
6    diligence. The parties have known since the Court’s April 26, 2019 Order
7    that the pretrial motions deadline and expert discovery completion date are
8    September 30, 2019. (ECF No. 19). No good cause is provided for failing to
9    notice the depositions of the parties’ experts in advance of the expert
10   discovery completion date. (See ECF No. 58). The fact that a motion for
11   summary judgment is pending is not good cause. Accordingly, Defendant’s
12   motion is DENIED.
13        IT IS SO ORDERED.
14   Dated: September 27, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            2
                                                                      18cv2098-JAH-MDD
